Exhibit 99.1 FOR IMMEDIATE RELEASE Laboratory Corporation of America Investor/Media Contact: 358 South Main Street Stephen Anderson – 336-436-5274 Burlington, NC 27215 Company Information:www.labcorp.com Telephone:(336) 584-5171 LABCORP IS SCHEDULED TO PRESENT AT THE 21ST ANNUAL PIPER JAFFRAY HEALTH CARE CONFERENCE Burlington, NC, November 23, 2009 — Laboratory Corporation of America® Holdings (LabCorp®) (NYSE: LH) today announced that David P. King, Chairman and Chief Executive Officer, is scheduled to speak at the 21st Annual Piper Jaffray Health Care Conference in New York City, NY.LabCorp’s presentation is planned for Tuesday, December 1, 2009 at 8:30 a.m. (EST). A live audio webcast of the presentation will be available via the Company Web site at www.labcorp.com and archived for replay. About LabCorp®
